Citation Nr: 1409214	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability and if so, whether service connection may be granted for a left eye disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability and if so, whether service connection may be granted for a left foot disability.

5.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 and July 2012 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran had a hearing before the Board in November 2013 and the transcript is of record.

The Veteran is claiming unemployability based on service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and therefore is part of a claim for increased compensation for the disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The merits of the claims for service connection for a left eye disability, a right shoulder disability, and a left knee disability; whether new and material evidence has been received in support of a claim for service connection for a left foot disability; entitlement to a higher rating for PTSD, and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Since January 2006, evidence has been received which is neither cumulative nor redundant and presuming its credibility raises a reasonable possibility of substantiating the claim of service connection for a left eye disorder.


CONCLUSION OF LAW

New and material evidence since has been submitted to reopen the claim of service connection for a left eye disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 



Petition to Reopen

Since the January 2006 Board decision, the Veteran provided testimony at the November 2013 personal hearing.  He reported that a private physician, Dr. M. Mruthmunjaya has written a letter attesting that his vision problems are related to Vietnam.  These statements by the Veteran are new as they were not before the Board in January 2006.  

Presumed credible, the Veteran's statement indicates that there is existing evidence which would substantiate the claim. The Veteran's testimony is therefore new and material to his claim and warrants additional development in order to determine if the Veteran's claim left eye disorders are etiologically related to his military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, in this context, the Veteran's claim of entitlement to service connection for a left eye disability is reopened. 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability is reopened, and to this extent only, the appeal is granted.


REMAND

In addition to the statement of Dr. M. Mruthmunjaya discussed above, in an October 2013 VA posttraumatic stress disorder (PTSD) questionnaire, the Veteran reported that he is in receipt of Social Security Disability Insurance (SSDI) benefits.  It is unclear whether any medical evidence related to his claim for SSDI may be pertinent to his pending claims.  The supporting medical records pertinent to the SSDI claim have not yet been obtained.  These records must also be obtained and associated with the other evidence in the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the RO should obtain VA examination and opinion regarding the effect the Veteran's service-connected disabilities has on his ability to obtain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish the Veteran the appropriate release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for his claimed disabilities, which have not been previously obtained including records from Dr. M. Mruthmunjaya and any VA treatment records dated since July 2013.

2.  Obtain the Veteran's complete SSDI records and associate this additional evidence with his claims file.  The SSDI records should include, but are not limited to, all clinical records and examination reports, as well as a copy of the notice to the Veteran of that agency's determination of entitlement to such benefits, any hearing transcripts, etc.  If no such records are available, that fact must be noted for the record.

3.  Then, the Veteran must be afforded an appropriate VA examination in order to determine whether he is precluded from obtaining and maintaining a substantially gainful occupation due solely to the service-connected PTSD or in combination with any or all of the Veteran's service-connected disabilities.  The examiner must review the entire record including the Veteran's treatment documents in providing an opinion as to whether the service-connected disabilities are productive of disabling manifestations that prevent him from securing and following substantially gainful employment. 

4.  The RO should then readjudicate these claims in light of all additional evidence.  If any of his claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


